Citation Nr: 1515765	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  12-28 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for pseudofolliculitis barbae (PFB).

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for posttraumatic stress disorder (PTSD).

4. Entitlement to service connection for hair loss.

5. Entitlement to service connection for duodenal ulcer.

6. Entitlement to service connection for asthma.

7. Entitlement to service connection for a bilateral foot disability.

8. Entitlement to service connection for a skin disability.

9. Entitlement to service connection for a cervical spine disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). By a September 2009 rating decision, the RO denied service connection for back, skin, neck, and bilateral feet disabilities, as well as PTSD, hair loss, and asthma. By an August 2013 rating decision, the RO denied service connection for eczema, PFB, and a duodenal ulcer. 

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, a February 2015 statement of the Veteran's representative. 

The Veteran filed an April 2009 claim of entitlement to service connection for a skin disability. The claim was denied by the RO in September 2009 on the basis that there was no evidence of a current skin disability. The Veteran filed a December 2012 claim of entitlement to service connection for, in pertinent part, PFB. The RO, in August 2013, denied service connection for PFB and eczema, based on results of a May 2012 VA examination. There appears to be a claim of only one skin disability beyond that of PFB, and the Board has thus captioned the Veteran's claims on appeal on the title page herein to include the claims of entitlement to service connection for PFB and for a skin disability.
The issues of entitlement to service connection for asthma, and a skin, cervical spine, and bilateral foot disability, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's PFB was incurred in active service.

2. The Veteran is not shown to have a current diagnosis of a back disability.

3. The Veteran is not shown to have a current diagnosis of PTSD.

4. The Veteran is not shown to have a current diagnosis of hair loss or a disability characterized by hair loss. 

5. The Veteran is not shown to have a current diagnosis of a duodenal ulcer.


CONCLUSIONS OF LAW

1. The requirements for service connection for PFB are met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.304, (2014).

2. The requirements for service connection for a back disability are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R.           §§ 3.102, 3.159, (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

3. The requirements for service connection for PTSD are not met. 38 U.S.C.A.      §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

4. The requirements for service connection for hair loss are not met. 38 U.S.C.A.   §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

5. The requirements for service connection for duodenal ulcer are not met. 38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002 & Supp. 2014); 38 C.F.R.           §§ 3.102, 3.159, (2014); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As to the claims denied herein, the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). Notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). The VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In pre-adjudication letters dated in May 2009 and January 2013, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA, the effect of this duty upon his claims. In addition, these letters also informed him of how disability ratings and effective dates are assigned. See Dingess, 19 Vet. App. at 484. The Veteran has not asserted any deficiencies in the notice provided. The Board thus finds that the duty to notify the Veteran has been satisfied.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim. See 38 C.F.R. § 3.159(c). VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also finds that VA has satisfied its duty to assist the Veteran. His service treatment and personnel records, as well as his VA and any identified and authorized private treatment records have been obtained and associated with this claims file. As to the issues of entitlement to service connection for a back disability, PTSD, and duodenal ulcer, the most probative evidence of record supports the conclusion that the Veteran does not have current diagnoses of such disabilities. Thus, because there are no disabilities with which any in-service event or injury may be related, a VA examination is not required. As to his claim of entitlement to service connection for hair loss, the Veteran was afforded VA skin examinations in May 2012 and January 2013 and no hair loss was found. The Veteran failed to report for a VA psychiatric examination in May 2012 and has not offered good cause for his failure or otherwise requested that his examination be rescheduled. However, he underwent an October 2011 VA mental health evaluation subsequent to a positive depression screening, discussed below.
In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA in order to decide the claims on appeal.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). To prevail on the issue of direct service connection, there must be competent and credible evidence of:  (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (holding that, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

In making all determinations, the Board must fully consider all lay assertions of record. A layperson is competent to report on the onset and continuity of observable symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board's duty is to assess the credibility and weight of the evidence. See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

PFB

The Veteran asserts entitlement to service connection for PFB, in his July 2010 NOD, on the basis that he was treated several times during service for PFB and such has continued to the present time. 

The Veteran's service treatment records dated on no fewer than seven occasions indicate that he was treated for PFB. Such was described as moderate in November 1972 and severe in January 1973. He was granted a number of excuses from shaving and underwent instruction for PFB prevention. His service separation examination dated in July 1974 is silent for PFB.

The Veteran underwent VA examination in January 2013 and was diagnosed with PFB. Photographs of the Veteran's face were included in the examination report. The examiner did not offer an etiological opinion at that time. VA obtained an opinion from a VA examiner in August 2013. That examiner noted that the Veteran's service treatment records included a barely legible note possibly describing "bumps on neck and chin" and noted that his diagnosis at that time was very likely present prior to service. It is clear that the examiner did not fully consider the Veteran's service treatment records in total, as noted above, there were a number of occasions of treatment for PFB, including a notation that such was severe, and a number of shaving excuses. The examiner noted that it was common for service members with curly hair to be given shaving excuses to avoid recurrent inflammatory reactions. The examiner concluded that the Veteran's PFB most likely existed prior to service and was treated with shaving excuses to avoid aggravation during service. 

The examiner's August 2013 opinion is inadequate, as noted above, she did not fully consider the Veteran's in-service history of PFB and appears to have minimized such. Further, her discussion of pre-existing PFB is inadequate, as there is no evidence of such and the Veteran's service entrance examination dated in January 1971 was silent for PFB; and her comment that he was granted shaving excuses to avoid aggravation is indeed evidence of aggravation of the disability. 

Based upon the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PFB is shown to have developed during service. Simply put, the Veteran had PFB during service, to a severe degree, and was diagnosed with PFB during the current appellate period. His is competent to report that the condition with which he was diagnosed during service, PFB, is the condition that has continued since that time. There is no evidence that the Veteran is not credible in this regard. As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau, 492 F.3d 1372; Buchanan, 451 F.3d 1331. In such cases, the Veteran is afforded the benefit of the doubt. Therefore, the Board finds entitlement to service connection for PFB is warranted. 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disability

The Veteran asserts entitlement to service connection for a back disability, in his July 2010 Notice of Disagreement (NOD), on the basis that he had to carry and handle heavy fuel supplies during constant readiness status for long hours during service. 

The Veteran's service and post-service VA and private treatment records are silent for diagnosis of a back disability. To the extent that the Veteran has complained of back pain in lay statements made during the current appellate period, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

PTSD

The Veteran asserts entitlement to service connection for PTSD, in his July 2010 NOD, on the basis that he was treated for severe depression during service and has never gotten over the feelings associated with the constant fear and stress of readiness for enemy attack or deployment during service. 

The Board notes that the Veteran was hospitalized during service in April 1974 and May 1974 for severe depression with psychotic reaction. During private treatment in April 1984, he presented with anxiety subsequent to a motor vehicle accident. Also, the Veteran was denied service connection for a psychiatric disability in December 1985; and significantly, he was denied service connection for depression during the current appellate period by a November 2011 rating decision. The Board has considered that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009). However, the Veteran did not disagree with the adjudication of his depression claim during the course of the appeal of his PTSD claim, and his PTSD claim thus need not be considered as a claim of entitlement to service connection for depression. Romanowsky, 26 Vet. App. at 321.

As noted above, the Veteran failed to report for a VA psychiatric examination in May 2012. During an October 2011 VA mental health evaluation subsequent to a positive depression screening, he reported his in-service psychiatric history and his fear during service that he would be sent to the Republic of Vietnam and his stress and anxiety during service while dealing with possible explosive chemicals and fuel. He also reported that he saw a man jump out of window. He reported depression and boredom and blamed his depression on service and asserted entitlement to service connection for PTSD. The examiner offered an Axis I diagnosis of "screening for depression" and reported that the Veteran is currently reporting mild depression that he believes is PTSD. The Veteran was not diagnosed with PTSD. His positive depression screening has remained in his VA problems lists; however, there is no indication that he was diagnosed with PTSD. 

Hair Loss
      
The Veteran asserts entitlement to service connection for hair loss, in his July 2010 NOD, on the basis that he was treated for during service for hair loss and such was caused by the constant stress and worry about breaches of security on the airbase. 

Indeed, his service treatment records dated in August 1971 through October 1971 indicate that he was diagnosed with alopecia, variant of pili torti, or flattened hair shafts with twisting at irregular intervals, probable mild trichotillomania; and that he admitted to twisting his hair and scratching. 

His post-service VA and private treatment records are silent for hair loss during the current appellate period. On VA examination in May 2012, the examiner specifically reported the Veteran's relevant in-service history with hair loss and indicated that an etiological opinion could not be rendered because there was no hair loss on physical examination. A VA examination report dated in January 2013 was also specifically silent for hair loss. 

Duodenal Ulcer
      
The Veteran asserts entitlement to service connection for duodenal ulcer, in his December 2012 claim, on the basis that he was treated privately in 1985 for an ulcer, related to the constant stress and readiness status during service, as well as the constant breathing of and contact with chemicals and fuels. 

The Veteran's service treatment records are silent for an ulcer. His private treatment records dated in December 1985 indicate that he was treated surgically for a duodenal ulcer. His VA and private treatment records since that time are silent for duodenal ulcer or stomach complaints later diagnosed as such. 
As to the disabilities discussed above, a back disability, PTSD, hair loss, and a duodenal ulcer, the Veteran is competent to report his in-service experiences, as well as his current symptoms. See Layno, 6 Vet. App. 465, 467-69. There is no evidence that the Veteran is not credible. However, to the extent that the Veteran purports to offer evidence of diagnoses of the disabilities claimed, by his lay statements, the Board finds that such statements are not competent, as the diagnosis of these disabilities is a complex medical question. There is no evidence that he has the requisite medical expertise or training to diagnose or to determine the diagnostic studies required to diagnose the disabilities claimed, or otherwise diagnose the same based on symptoms reported or observed. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). His lay statements as to whether he is indeed diagnosed with the disabilities claimed thus lack probative value, as they are not competent. In this regard, the Board places greater probative weight on the objective medical findings rendered in the Veteran's VA and private treatment records and reports of VA examinations.

The issue in the present appeal, as to the claims for service connection for a back disability, PTSD, hair loss, and a duodenal ulcer, is whether the Veteran has a current disability as to those claimed disabilities. Subsequent to review of the evidence of record, including the Veteran's lay statements, the Board finds that there is no probative evidence of the disabilities claimed, with respect to a back disability, PTSD, hair loss, and a duodenal ulcer. 

Based on the above, pursuant to 38 U.S.C.A. § 1110, since the Veteran does not have a current disability, as to his claimed back disability, PTSD, hair loss, and a duodenal ulcer, for which service connection can be granted, the claims must be denied by operation of law. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.




							(Continued on the next page)

ORDER

Service connection for PFB is granted.

Service connection for a back disability is denied.

Service connection for PTSD is denied.

Service connection for hair loss is denied.

Service connection for duodenal ulcer, claimed as a stomach condition, is denied.


REMAND

The Veteran asserts entitlement to service connection for asthma, in a July 2010 NOD, on the basis that he was exposed to a number of chemicals and fuels during service. His service treatment records dated in February 1973 indicate that he was hospitalized for an upper respiratory infection. His service personnel records include performance evaluations dated for the periods from July 1972 and January 1973 and January 1973 to January 1974 indicating that he received, stored, and issued fuels and oils, and that he dealt with aviation and vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia. His October 2008 private treatment records indicate that he has a history of asthma, and his April 2010 VA treatment records indicate that he uses inhalation medication for shortness of breath and wheezing. His July 2010 VA treatment records indicate that his spirometry testing results were consistent with chronic obstructive pulmonary disease (COPD). As the Veteran's April 2009 claim asserted entitlement to service connection for a disability characterized by shortness of breath, pursuant to Clemons, the Board will consider his claim to include any COPD. On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of his asthma and/or COPD.

The Veteran asserts entitlement to service connection for a bilateral foot disability, in his July 2010 NOD, on the basis that he was exposed to cold temperatures during service in Alaska and Michigan. He reports that since that time, his bilateral foot disability has grown worse and he has numbness and tingling. His service treatment records are silent for a bilateral foot disability or injuries related to cold weather, and his service personnel records indicate that he did serve in Michigan and Alaska. His current VA treatment records indicate that he complained of tingling feet in July 2010 and was diagnosed with mild peripheral vascular disease (PVD) in September 2011. It is not clear to the Board if his PVD is a cardiovascular disease related to his complaints of leg pain or a cold injury disability related to his complaints of tingling feet. On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of any bilateral foot disability found present, if any. 

The Veteran asserts entitlement to service connection for a skin disability, in his July 2010 NOD, on the basis that he was exposed to a number of chemicals during service, noted above, and he experienced a burning sensation during service and that he has experienced itching and dryness that exists to the present time. The Veteran's service treatment records are silent for a skin disability. He was treated privately in January 2009 for a lipoma of the head and neck and by VA in July 2010 for back moles and skin tags. VA treatment records dated in June 2013 indicate that he complained of a rash of the chest and was diagnosed with herpes zoster. 

On VA examination in May 2012, he was diagnosed with dermatitis and reported that his condition began in April 1975, with slowly progressing small dark patches on his shoulders, with dryness and some itching. He reported that he was in contact with aviation fuels and liquid oxygen and did not report his cramps in his fingers or wrists during service. On VA examination in January 2013, the Veteran reported that his stomach and neck were also affected by his skin disability, and complained of itchy and dry skin. The examiner referred to the Veteran's disability as both eczema and dermatitis. The examiner offered a negative etiological opinion on the basis that the Veteran's service separation examination was silent for a skin disability and that there were no treatment records since that time to support that he was seen for any condition. The examiner concluded that there was no substantial evidence that the Veteran's eczema was caused by in-service fuel exposure. It appears that the examiner did not fully consider the Veteran's lay reports of in-service exposure and symptoms and his post-service history as noted above; and the examination is thus inadequate. On remand, the AOJ should afford the Veteran with a VA examination to determine the etiology of his dermatitis and eczema, and any other skin disability found present. 

The Veteran asserts entitlement to service connection for a cervical spine disability, in his July 2010 NOD, on the basis that he spent long hours heaving fuel hoses and otherwise managing fuel supplies during service. He also asserted that he experienced high levels of stress dealing with readiness status and high security during service. The Veteran's service treatment records are silent for a neck disability. His post-service private treatment records dated in March 1984 indicate that the Veteran presented with early osteoarthritis of the cervical spine. As the Board has considered that arthritis is not likely to resolve, it appears that the Veteran may indeed have a current cervical spine disability. On remand, the AOJ should afford the Veteran a VA examination to determine the etiology of his cervical spine disability, if any.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file treatment records from the VA Medical Center (VAMC) in Loma Linda, California, dated from September 2013 to the present. If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.

2. Schedule the Veteran for a VA examination with an appropriate examiner for his asthma and/or COPD. All indicated tests and studies should be conducted. The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's asthma and/or COPD had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including the Veteran's in-service hospitalization for an upper respiratory infection, his in-service exposure to aviation and vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia, as well as his lay statements as to in-service and post-service symptoms. 

3. Schedule the Veteran for a VA examination with an appropriate examiner for his bilateral foot disability, if any. All indicated tests and studies should be conducted. The examiner is requested to specifically discuss whether the Veteran's PVD is a bilateral foot disability, and if so, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot disability had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including the Veteran's in-service exposure to cold weather in Michigan and Alaska, as well as his lay statements as to in-service and post-service symptoms. 

4. Schedule the Veteran for a VA examination with an appropriate examiner for his skin disability. All indicated tests and studies should be conducted. The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's skin disability, including his dermatitis and eczema found on VA examinations as well as any herpes zoster, lipoma, or moles and tags, as noted during VA and private treatment records, had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including the Veteran's in-service exposure to aviation and vehicle fuels, liquid oxygen, de-icing fluid, and anhydrous ammonia, as well as his lay statements as to in-service and post-service symptoms. 

5. Schedule the Veteran for a VA examination with an appropriate examiner for his cervical spine disability. All indicated tests and studies should be conducted. The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cervical spine disability, to include his early osteoarthritis diagnosed during private treatment in 1984, had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically including the Veteran's in-service job duties heaving fuel hoses and otherwise managing aviation and vehicle fuels for long periods of time, as well as his lay statements as to in-service and post-service symptoms. 

The examiner should also specifically comment as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's early osteoarthritis of the cervical spine, or any current degenerative arthritis of the cervical spine, was manifested to a compensable degree within one year of separation from service in August 1974.

The claims file, to include a copy of this remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to mere speculation, as merely stating this will not suffice.

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


